Dissenting Opinion.
Rabb, J.
I cannot concur with the view expressed in this cause, that the appellant’s complaint is sufficient. While the contract of marriage is a civil contract, when once executed the relation it creates is by no means a mere civil obligation. As is well said in the very able opinion delivered by Robinson, J., in the case of Eikenbury v. Eikenbury (1904), 33 Ind. App. 69: “ The marriage executed, regulated as it is by law upon principles of public policy, is an institution of society in which the State is deeply concerned. The State itself regulates it because the State has an interest in maintaining the family relation.” The same judge, quoting from, the case of Noel v. Ewing (1857), 9 Ind. 37, says: “It is preeminently the basis of civil institutions, and thus an *412object of the deepest public concern. * * # It is a great public institution, giving character to our whole civil polity.” As the marriage relation is one in which the public has a concern, a dissolution of that relation is one in which society is concerned. Any thing and every thing which tends to break down or destroy the marriage relation is of the highest concern to the State. Loose interpretation of the divorce laws of the State is an attack upon the institution of marriage. It tends to loosen the tie that binds husband and wife together, and is a blow at the family relation. Public policy, good morals, and the interest of society, alike demand at the hands of the court a strict construction of the divorce law. The matrimonial yoke, 'if galling at all, is, generally speaking, as galling to one of the parties as it is to the other; and when a divorce is granted to one of the parties to the inharmonious union the other is also relieved; and it is a matter of common knowledge, that, generally speaking, so far as the parties to the action are concerned, a divorce case is an ex parte proceeding, in which both plaintiff and defendant are not only willing but anxious that the decree be granted. It frequently happens that the defendant in a divorce proceeding voluntarily furnishes the means to carry on the suit. A divorce proceeding, while it is governed by the rules governing proceedings in civil cases so far as they are applicable, is not a civil case, and differs in essential particulars from civil actions. In civil actions the only parties in interest are the parties to the suit, the plaintiff and defendant. Their rights are the only rights that are to be considered. But in a divorce suit there are three interests to be considered, the interest of the plaintiff, the interest of the defendant, and the interest of society.
I hold that public policy requires that one who brings an action to dissolve the marriage relation shall, in his complaint, not only allege the wrongful acts of the defendant thát show as between the plaintiff and defendant that he has grounds for divorce, but it must also affirmatively be made *413to appear that, as between the State and the plaintiff, he is entitled to a decree of divorce. This can only be done by an averment that he himself is without fault. It has been held in numerous eases, and is-undoubtedly the law, needing no expression from any court to confirm it, that where it appears that the plaintiff has committed matrimonial offenses it would be the duty of the court to deny the divorce,> whatever may have been the guilt of the defendant. The statute in this State, making it the duty of the prosecuting attorney to appear and defend divorce cases in which default has been made, clearly recognizes the interest of the State in the proceeding. I maintain that public policy requires that in every divorce case the complaint shall affirmatively show, and the evidence prove, that the plaintiff is without fault. The complaint in this case not only fails to show that the appellant was not without fault himself, but, I think, it affirmatively shows that the domestic infelicity was in part due to his own wrongful conduct. One of the grounds of his charges against the appellee is that she was continuously and constantly upbraiding him for the employment of her money in his business. I think it is "fairly to be inferred from this averment that the appellant had, by some means, obtained possession of the separate means of the appellee, and, without her consent, was wrongfully using it in his private business in a manner that met her disapproval, and that this was one, and perhaps the principal, ground of discord between the parties.
I therefore think that the court below was correct in sustaining the demurrer to the complaint.
Per Curiam.
The petition for a rehearing is overruled.